Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 14, 16, 18, and 19 are objected to because of the following informalities: the preambles of the claims recite that these claims are all dependent on “the computing system of claim 10”. Claim 10 is a method claim, therefore Examiner is interpreting that these claims are meant to be dependent on claim 11. Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the machine-learned generator model ".  There is insufficient antecedent basis for this limitation in the claim, as claim 11 (on which claim 13 depends) does not contain a machine-learned generator model. Examiner is interpreting that claim 13 is intended to depend on claim 12, which does contain a machine-learned generator model.
Claim 15 recites the limitation "the machine-learned discriminator model ".  There is insufficient antecedent basis for this limitation in the claim, as neither claim 13 (one which claim 15 depends) nor claim 11 (on which claim 13 depends) contain a machine-learned discriminator model. Examiner is interpreting that claim 15 is intended to depend on claim 14, which does contain a machine-learned discriminator model.
Claim 17 recites the limitation " generating the at least one artificial scenario that is based on the existing data such that it is more likely to be determined as authentic compared to the previously generated artificial scenario".  There is insufficient antecedent basis for this limitation in the claim, as neither claim 15 (one which claim 17 depends) nor claim 13 (on which claim 15 depends) nor claim 11 (on which claim 13 depends) contain “existing data” or a “previously generated artificial scenario”. Examiner is interpreting that claim 17 is intended to depend on claim 16, which does contain existing data indicative of a previously generated scenario.
Claim 19 recites the limitation “initiating the performance of testing for an autonomous vehicle, based at least in part on the selected artificial environment or artificial log”. There is insufficient antecedent basis for this limitation in the claim, as claim 11 (see also examiner’s interpretation for claim 19 based on claim objection) only selects an artificial scenario and does not select an artificial environment or an artificial log.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 20 are rejected under 35 U.S.C. 101. Claim 11 are directed to a system, and claim 20 is directed to a non-transitory computer-readable medium; therefore, claims 11 and 20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 11 and 20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 11:
Step 1: Claim 11 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:

analyzing the artificial data to determine authenticity data representing an authenticity associated with the artificial data (mental step directed to evaluation – a person could analyze artificial data and determine its authenticity in their mind, the term “analyzing” is not defined in a way that requires a computer or excludes performing analysis as a mental step); and
selecting an artificial scenario from the artificial data, when the authenticity associated with the artificial scenario is greater than an authenticity threshold value (mental step directed to observation, evaluation, judgement – a person could select an artificial scenario having observed that its authenticity is greater than a threshold value).
Step 2A, Prong 2: Claim 11 recites the following additional elements:
one or more processors; and a computer-readable medium having instructions stored thereon that, when executed by the one or more processors. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 11 recites the following additional elements:
one or more processors; and a computer-readable medium having instructions stored thereon that, when executed by the one or more processors. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(f)).

Claim 20 is a non-transitory-computer-readable medium claim and its limitation is included in claim 11. The only difference is that claim 20 requires a non-transitory-computer-readable medium, which is interpreted as mere instructions to apply an abstract idea using generic computer components (see MPEP 2106.05(f)). Therefore, claim 20 is rejected for the same reasons as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20200409380 A1, herein Song) in view of Haque et al (US 10479356 B1, herein Haque). 
Regarding claim 1, Song teaches a computer-implemented method for vehicle simulation (para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment), the method comprising: 
obtaining, by a computing system that includes one or more computing devices, generator input data indicative of one or more parameter values (fig. 4 and para. [0051] recites the flowchart 400 starts at module 402, with receiving simulated 4D traffic environmental data (Examiner’s Note: para. [0020] recites that time-dependent 3D environments are referred to as “4D environments”). In some embodiments, the simulated 4D traffic environmental data is received from an applicable engine such as a 4D GAN generating engine (e.g., the 4D GAN generating engine 116 in FIG. 1). Para. [0048] recites in some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model (i.e. obtaining generator input data indicative of parameter values)); 
inputting, by the computing system, the generator input data into a machine-learned generator model that is configured to generate artificial data based at least in part on the generator input data, wherein the artificial data comprises data representing an artificial scenario associated with an autonomous vehicle (para. [0005] recites creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data. Fig. 1 and para. [0029] recite the 4D traffic environment data may represent basic time-dependent traffic environment in a virtual or real geographical region, which is to be applied to a 4D GAN model to generate a virtual photorealistic 4D traffic environment (i.e. inputting data into a generator model to generate artificial data representing an artificial scenario associated with an autonomous vehicle)); 
obtaining an output of the machine-learned generator model, by the computing system, in response to inputting the generator input data into the machine-learned generator model, wherein the output comprises the artificial data (fig. 2 and para. [0035] recite as a result of the adversarial machine learning process, the 4D GAN model, in particular, a 4D GAN generator sub-model, can be configured to create simulated 4D traffic environmental data sufficiently close to real 4D traffic environmental data (i.e. the output of the generator model is the artificial data)); 
inputting, by the computing system, the artificial data into a machine-learned discriminator model to generate authenticity data representing an authenticity associated with the artificial scenario of the artificial data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may comprise: receiving time-dependent 3D GAN discriminator training data from the time-dependent 3D GAN generator sub-model; and performing, using the time-dependent 3D GAN discriminator sub-model, discrimination analysis of the received time-dependent 3D GAN discriminator training data to generate a discrimination result indicating whether the time-dependent 3D GAN discriminator sub-model determined that the time-dependent 3D GAN discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data (i.e. inputting the artificial data into the discriminator model to generate authenticity data)); 
(para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may further comprise: performing matching of the generated discrimination result with supervisory data indicating whether the time-dependent 3D GAN discriminator training data  represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN discriminator sub-model; and modifying parameter values of the time-dependent 3D GAN discrimination sub-model based on the training result (i.e. obtaining an output of authenticity data from the discriminator model)).
However, Song does not explicitly teach and selecting, by the computing system, the artificial scenario in the artificial data when the authenticity associated with the artificial scenario is greater than an authenticity threshold value.
Haque teaches and selecting, by the computing system, the [artificial] scenario in the [artificial] data when the authenticity associated with the [artificial] scenario is greater than an authenticity threshold value (fig. 7A and col. 20 lines 33-45 recite information stored in the scenario information database 708 can be used to determine road segment similarity in real time or near real time. For example, features 716 can be determined for an unclassified road segment 712, for example, based on its corresponding sensor data 714. In an embodiment, the sensor data 714 can optionally be acquired by a vehicle traveling along the unclassified road segment. In another embodiment, the sensor data 714 may be obtained from another source (e.g., another vehicle, a remote database, etc.). These features 716 can be used to determine one or more similar road segments 718 that satisfy a threshold similarity to the unclassified road 45 segment 712 (i.e. selecting a scenario based on determining that a given scenario is above a threshold similarity with a known or authentic scenario)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the threshold from Haque to enable the generative adversarial machine learning process from Song to select an authentic scenario. Song and Haque are both directed to classifying scenarios for an autonomous vehicle, Song compares artificial scenarios to real scenarios, while Haque matches unclassified real scenarios to classified scenarios. One of ordinary skill in the art would find beneficial to use the matching methods from Haque to determine when the artificial scenarios from Song match known authentic scenarios to indicate that the generative adversarial machine learning process has converged, which would improve the performance of the machine learning process. 
Regarding claim 2, the combination of Song and Haque teaches the method according to claim 1, wherein the artificial scenario is indicative of an artificial autonomous vehicle environment and/or artificial autonomous vehicle log data (Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the artificial scenario is related to an autonomous vehicle environment))
Regarding claim 3, the combination of Song and Haque teaches the method according to claim 1, further comprising:
 	inputting, by the computing system, existing data into the machine-learned generator model, the existing data representing a previously generated artificial scenario and an associated authenticity, wherein the artificial scenario is generated based at least in part on the existing data representing the previously generated artificial scenario and the associated authenticity (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round)).
Regarding claim 4, the combination of Song and Haque teaches the method according to claim 3, wherein the artificial scenario that is based at least in part on the existing data is generated such that it is more likely to be determined as authentic compared to the previously (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the artificial scenario generated by the generator model in subsequent rounds of adversarial learning will be more authentic each time because it is improving on the scenarios from previous rounds)).
Regarding claim 5, the combination of Song and Haque teaches the method according to claim 3, wherein the machine-learned generator model is configured to adjust one or more parameter values associated with the previously generated artificial scenario to generate the artificial scenario that is based at least in part on the existing data (Song fig. 3 and para. [0048] recite the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model (i.e. adjusting parameter values associated with previous artificial scenarios in order to generate a new artificial scenario)).
Regarding claim 6, the combination of Song and Haque teaches the method according to claim 1, wherein the generator input data is indicative of the one or more parameter values and one or more variance values associated with the one or more parameter values, and the machine-learned generator model is configured to generate the artificial data based at least in part on the one or more parameter values and the one or more associated variance values (Song para. [0048] recites module 318, with modifying parameter values of the 4D GAN generator sub-model. In some embodiments, the parameter values of the 4D GAN generator sub-model are modified, so as to cause the training result to indicate less accuracy. In other words, the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model. Para. [0046] recites simulated 4D traffic environmental data includes some noise to make a simulated 4D traffic environment more similar to a real 4D traffic environment (i.e. the generator model generates artificial data based on parameters and associated noise or variance of those parameters)).
Regarding claim 7, the combination of Song and Haque teaches the method according to claim 1, wherein the machine-learned generator model and the machine-learned discriminator model are trained based at least in part on real-world data (Song fig. 2 and para. [0034] recite the flowchart 200 starts at module 202 with creating 4D traffic environment data using real and/or simulated traffic element data. Para. [0035] recites the flowchart 200 continues to module 204, with creating/updating a 4D GAN model through an adversarial machine learning process (i.e. the generator and discriminator models are trained based at least in part on real-world data)).
Regarding claim 8, the combination of Song and Haque teaches the method according to claim 1, wherein the machine-learned generator model is configured to generate the artificial data based at least in part on previously generated authenticity data associated with the generator input data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the generator model generates artificial data based at least in part on how authentic the generator input data was determined to be by the discriminator model in the previous iteration))
Regarding claim 9, the combination of Song and Haque teaches the method according to claim 1, further comprising: initiating, by the computing system, a performance of a simulation based at least in part on the selected artificial scenario (Song para. [0020] recites the technology in certain implementations of the present disclosure can create simulated time-dependent three-dimensional (3D) (hereinafter referred to simply as "four-dimensional (4D)") traffic environments using a computer-based model created as a result of performing an adversarial machine learning process, which enables to create photorealistic simulated 4D traffic environments sufficiently close to real 4D traffic environments (i.e. performing a simulation based on the scenario selected during a given iteration of the adversarial machine learning process)).
Regarding claim 10, the combination of Song and Haque teaches the method according to claim 1, further comprising: initiating, by the computing system, a performance of testing for an autonomous vehicle, based at least in part on the selected artificial scenario (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process)).
Regarding claim 11, Song teaches a computing system, the system comprising: one or more processors; and a computer-readable medium having instructions stored thereon that, when executed by the one or more processors (para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment. Para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein), cause performance of operations comprising:
generating artificial data representing one or more artificial scenarios for an autonomous vehicle (para. [0005] recites creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data. Fig. 1 and para. [0029] recite the 4D traffic environment data may represent basic time-dependent traffic environment in a virtual or real geographical region, which is to be applied to a 4D GAN model to generate a virtual photorealistic 4D traffic environment (i.e. generating artificial data representing an artificial scenario for an autonomous vehicle));
analyzing the artificial data to determine authenticity data representing an authenticity associated with the artificial data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may further comprise: performing matching of the generated discrimination result with supervisory data indicating whether the time-dependent 3D GAN discriminator training data  represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN discriminator sub-model; and modifying parameter values of the time-dependent 3D GAN discrimination sub-model based on the training result (i.e. analyzing artificial data to determine the authenticity of the data)).
However, Song does not explicitly teach selecting an artificial scenario from the artificial data, when the authenticity associated with the artificial scenario is greater than an authenticity threshold value.
Haque teaches selecting an [artificial] scenario from the [artificial] data, when the authenticity associated with the [artificial] scenario is greater than an authenticity threshold value (fig. 7A and col. 20 lines 33-45 recite information stored in the scenario information database 708 can be used to determine road segment similarity in real time or near real time. For example, features 716 can be determined for an unclassified road segment 712, for example, based on its corresponding sensor data 714. In an embodiment, the sensor data 714 can optionally be acquired by a vehicle traveling along the unclassified road segment. In another embodiment, the sensor data 714 may be obtained from another source (e.g., another vehicle, a remote database, etc.). These features 716 can be used to determine one or more similar road segments 718 that satisfy a threshold similarity to the unclassified road 45 segment 712 (i.e. selecting a scenario based on determining that a given scenario is above a threshold similarity with a known or authentic scenario)).
	See analysis of claim 1 for motivation to combine.
Regarding claim 12, the combination of Song and Haque teaches the computing system of claim 10, wherein generating the artificial data comprises: 
(Song para. [0048] recites module 318, with modifying parameter values of the 4D GAN generator sub-model. In some embodiments, the parameter values of the 4D GAN generator sub-model are modified, so as to cause the training result to indicate less accuracy. In other words, the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model. Para. [0046] recites simulated 4D traffic environmental data includes some noise to make a simulated 4D traffic environment more similar to a real 4D traffic environment (i.e. artificial data based on parameters and associated noise or variance of those parameters is in input to the generator model));
and obtaining an output of the machine-learned generator model in response to inputting the generator input data into the machine-learned generator model, the output including the artificial data (Song fig. 2 and para. [0035] recite as a result of the adversarial machine learning process, the 4D GAN model, in particular, a 4D GAN generator sub-model, can be configured to create simulated 4D traffic environmental data sufficiently close to real 4D traffic environmental data (i.e. the output of the generator model is the artificial data))
Claim 13 is a system claim and its limitation is included in claim 7. Claim 13 is rejected for the same reasons as claim 7.
Claim 14 is a system claim and its limitation is included in claim 1. Claim 14 is rejected for the same reasons as claim 1.
Claim 15 is a system claim and its limitation is included in claim 7. Claim 15 is rejected for the same reasons as claim 7.
Regarding claim 16, the combination of Song and Haque teaches the computing system of claim 10, wherein generating the artificial data comprises:
obtaining existing data indicative of a previously generated artificial scenario and associated authenticity; inputting the existing data into a machine-learned generator model to generate the artificial data, based at least in part on the existing data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round, which is considered existing data indicative of a previously generated artificial scenario)); and
obtaining an output of the machine-learned generator model in response to inputting the existing data into the machine-learned generator model, the output including the artificial data, wherein the artificial data includes at least one artificial scenario that is based on the existing data (Song fig. 2 and para. [0035] recite as a result of the adversarial machine learning process, the 4D GAN model, in particular, a 4D GAN generator sub-model, can be configured to create simulated 4D traffic environmental data sufficiently close to real 4D traffic environmental data (i.e. the output of the generator model is the artificial data)).
Claim 17 is a system claim and its limitation is included in claim 4. Claim 17 is rejected for the same reasons as claim 4.
Claim 18 is a system claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
21.	Regarding claim 19, the combination of Song and Haque teaches the computing system of claim 10, the method further comprising: initiating the performance of testing for an autonomous vehicle, based at least in part on the selected artificial environment or artificial log (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process). Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the testing of an autonomous vehicle is related to a selected artificial autonomous vehicle environment)).
Regarding claim 20, Song teaches a non-transitory-computer-readable medium that stores instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising: (para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein. Para. [0067] recites the term "non-transitory media," and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion.). 
generating artificial data representing one or more artificial environments of an autonomous vehicle or one or more artificial logs of an autonomous vehicle (para. [0005] recites creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data. Fig. 1 and para. [0029] recite the 4D traffic environment data may represent basic time-dependent traffic environment in a virtual or real geographical region, which is to be applied to a 4D GAN model to generate a virtual photorealistic 4D traffic environment (i.e. generating artificial data representing an artificial environment for an autonomous vehicle));
analyzing the artificial data to determine authenticity data representing an authenticity associated with the artificial data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may further comprise: performing matching of the generated discrimination result with supervisory data indicating whether the time-dependent 3D GAN discriminator training data  represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN discriminator sub-model; and modifying parameter values of the time-dependent 3D GAN discrimination sub-model based on the training result (i.e. analyzing artificial data to determine the authenticity of the data)) 
However, Song does not explicitly teach selecting an artificial environment or an artificial log from the artificial data, when the authenticity data is greater than an authenticity threshold value.
Haque teaches selecting an [artificial] environment or an artificial log from the [artificial] data, when the authenticity associated with the [artificial] data is greater than an authenticity threshold value (fig. 7A and col. 20 lines 33-45 recite information stored in the scenario information database 708 can be used to determine road segment similarity in real time or near real time. For example, features 716 can be determined for an unclassified road segment 712, for example, based on its corresponding sensor data 714. In an embodiment, the sensor data 714 can optionally be acquired by a vehicle traveling along the unclassified road segment. In another embodiment, the sensor data 714 may be obtained from another source (e.g., another vehicle, a remote database, etc.). These features 716 can be used to determine one or more similar road segments 718 that satisfy a threshold similarity to the unclassified road 45 segment 712 (i.e. selecting an artificial environment based on determining that the environment is above a threshold similarity to a known or authentic environment)).
	See analysis of claim 1 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Generative Adversarial Nets” (Goodfellow et al) teaches training two models: a generative model that creates artificial data based on existing training data, and a discriminative model D that estimates the probability that a sample came from the training data rather than the artificial data.
“Conditional Generative Adversarial Nets” (Mirza) teaches adding additional inputs (or conditions) when training generative adversarial nets in order to better direct the kind of data generated by the model.
US 20160314224 A1 (Wei et al) teaches a simulation system for an autonomous vehicle that collects sensor data and generates simulated data based on model and behavioral data from simulated virtual environments and simulated virtual events.
US 20190384303 A1 (Muller et al) teaches training a deep neural network to generate a trajectory for an autonomous vehicle based on sensor data, then use a threshold confidence score to determine value trajectory points.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./Examiner, Art Unit 2121 

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121